Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Carlson (US 2015/0326547) teaches generating a file encryption key, wherein the file encryption key is symmetric (Figure 1, 104)(Paragraph [0016] “symmetric key may he a one-time key1) encrypting a data file using the file encryption key (Figure 1, 106) (Paragraph [0016] “data to be protected may be encrypted using a sym. metric key”)(Paragraph [0052] teaches wherein data maybe files);
d. receiving, over the network, a twice-encrypted portion of the data file, wherein the twice-encrypted portion is encrypted using a secret key, wherein the portion is the first predetermined number of bytes of the encrypted data file; (Figure 1, 110, and associated text data encrypted by symmetric and asymmetric key); receiving, over the network, the encrypted file encryption key (Figure 2, 242 and associated text);
constructing a new file comprising the twice-encrypted portion of the data file, the encrypted file encryption key, and a remaining portion of the encrypted data file (Figure 2, 244, 245); and
storing the new file in a data store (Figure 2, 248).
Wang (US 2016/0112413) teaches transmitting, over the network, the file encryption key to the central encryption server; (Figure 3, steps 306, and associated text teaches “uploading encrypted data file to the server and “uploading the key...to the server)

Chu (US 2006/0005250) teaches computing a checksum of the data file and encrypting the checksum using a file encryption key (Claim 10).


The closest prior art, as previously recited, Carlson (US 2015/0326547), Wang (US 2016/0112413), Chu (US 2006/0005250) are also generally directed to various aspects of file encryption and decryption. However, none of Wang, Carlson, Chu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, and 17. For example, none of the cited prior art teaches or suggest the steps of constructing a new file comprising twice-encrypted portion of data, encrypted file encryption key, a remaining portion of encrypted data that was not sent to the central encryption server, wherein the file was encrypted at the client by the file encryption key generated by the client, wherein the twice-encrypted portion isencrypted using a secret, central encryption key stored only at the central encryption server, and wherein the client device transmits a first predetermined number of bytes of the encrypted data file to the central encryption server.

Therefore the claims are allowable over the cited prior art.Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439